DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1, 6, 8, 10-12, 15, 16, 19, 33-35, 38, 39, 42, 44 and 45) in the reply filed on 11/16/2021 is acknowledged.  The traversal is on the ground(s) that that it is not a serious burden to examine all claims.  This is not found persuasive because examination of the method of treatment involves different searches than examination of products.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 6, 8, 10-12, 15, 16, 19, 33-35, 38, 39, 42, 44, 45, 63, 64, and 70 are pending; claims 63, 64, and 70 are withdrawn from prosecution for being drawn to non-elected subject matter. Claims 1, 6, 8, 10-12, 15, 16, 19, 33-35, 38, 39, 42, 44, and 45 are examined. If the claims are found allowable then the examination will be extended to the product claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 10, 33, and 44 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sage et al. (WO2014018563).
Sage et al. discloses a method of treating cancer in a human diagnosed with or suspected of having a cancer (small cell lung cancer) (Abstract, claim 1, [0138]) by administering imipramine (figure 4b and [0103]). The administration routes comprise oral, intraduodenal, intravenous, intraarterial, subcutaneous, intramuscular, intravascular, intraperitoneal or infusion ([0202]). The cancer to be treated may be breast, lung brain cancer or liver cancer ([0086], [0099]). The therapeutically effective amount of for a 70 kg human, this would amount to about 0.05 to 7 g/day, preferably about 0.05 to about 2.5 g/day ([0203]), which in the range claimed in the instant claim 10.
Responding to the limitations of claims 33 and 44, the reference discloses a method of inhibiting cell growth of mouse and human SCLC ([0221], [0223], [0229]).
 Thus, in the broadest reasonable claim interpretation, claims 1, 6, 8, 10, 33, and 44 are anticipated by Sage et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 12, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sage et al. (WO2014018563) in view of Rassool et al. (U.S.Pub. 20160346306) and in further view of Zimmermann et al. (Antidepressants inhibit DNA methyl transferase 1 through reducing G9a levels. Biochem J., 448, 93-102, 2012).
 The claims are drawn to a method of treating cancer in a subject, the method comprising identifying a subject in need of treatment administering to the subject a therapeutically effective amount of imipramine and an effective amount of a PARP inhibitor (that may be olaparib, or niraparib or veliparib or talazoparib).
The teaching of Sage et al. were presented supra and, even though they disclosed  a method of treating cancer in a human diagnosed with or suspected of having a cancer 
Rassool et al. teaches methods of treating cancer by administering an effective amount of a low dose of a DNA demethylating agent and an effective amount of a poly ADP ribose polymerase (PARP) inhibitor (which may be Veliparib, Talazoparib (BMN-673), or Olaparib (claims 1 and 4). By using a DNA methyl transferase inhibitor sensitizes the cells to the PARP inhibitor ([0007], claim 20).
Zimmermann teaches that imipramine inhibits DNA methyltransferase (abstract).
Thus the facts are that Cancer could be treated with PARP inhibitors and it was more efficient to add DNA methyl transferase inhibitor for the treatment to sensitize the cells to the PARP inhibitor. Also, according to Sage et al.  cancer may be treated with imipramine. In turn, Imipramine has a DNA methyl transferase inhibitor effect on cells.
A person of ordinary skill in the art would have found it obvious to combine the methods of Sage et al. and Rassool et al. based on the anticancer and DNA methyl transferase inhibitory properties of imipramine (disclosed by Zimmermann) and treat cancer with a combination of imipramine and PARP inhibitors with a reasonable expectation of success, because the effect of the anticancer effects of the PARP inhibitors would have been enhanced by the DNA methyl transferase inhibitor effects of imipramine. 	

Claims 38, 39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Sage et al. (WO2014018563) in view of  Zimmermann et al. (Antidepressants inhibit .
The claims add the limitation that the method of inhibiting cell cycle progression, cell growth, DNA repair, transformation or metastasis of cancer cells, comprising contacting a cell or tissue or administering to a subject with cancer, a therapeutically effective amount of imipramine, further comprises administering a therapeutically effective amount of a PD-L1 inhibitor or a PD-1 inhibitor. The inhibitors may be selected from the group consisting of BMS-936559, durvalumab, atezolizumab, avelumab, nivolumab or pembrolizumab or TSR-042.
The teaching of Sage et al. and Zimmermann et al. were presented supra and they were silent about adding a PD-L1 inhibitor or a PD-1 inhibitor for treatment.
Chiappinelli et al. showed that DNA methyl transferase inhibitors sensitizes mouse cancer cells to immunotherapy. Treatment of the tumor cells with DNMTi results in increased recruitment of (CD3+) T cells, including tumor-killing T Effector cells, to the tumor. This epigenetic therapy causes increased activation of CD8 T cells and natural killer cells, an increase in helper T cells, and a reduction in myeloid derived suppressor cells and macrophages. They also observed upregulation of the immune checkpoint ligand PD-L1 on tumor cells by using DNA methyl transferase inhibitors (DNMTis) and hypothesized that treatment plus an antibody to the PD-L1 receptor (anti-PD-1) could 
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have combined the teachings of Sage, Zimmermann and Chiappinelli and inhibit the growth of tumor cells by a combined treatment with imipramine and PD-1 or PD-L1 inhibitors. This is because Chiappinelli indicated that DNMTis are effective for treating cancers and their side effect of upregulating PD-L1 on tumor cells can be countered by antibodies to PD-1 and thus the effect of a further immunotherapy would be efficient. The essence is that Zimmermann indicated that imipramine is a DNMTi and Sage used imipramine for cancer treatment. A skilled artisan, in the desire for an efficient cancer treatment, would have used imipramine and try to prime the tumor for immunotherapy by releasing the “brakes” of the immune system (the PD-1- PD-L1 axis) and thus making the tumor treatable. With respect to the specific antibodies used, the skilled artisan would have used the known PD-1/PD-L1 inhibitory antibodies BMS-936559, durvalumab, atezolizumab, avelumab, nivolumab or pembrolizumab or TSR-042.

Claims 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sage et al. (WO2014018563) in view of Rassool Et al. (U.S.Pub. 20160346306) and  Zimmermann et al. (Antidepressants inhibit DNA methyl transferase 1 through reducing G9a levels. Biochem J., 448, 93-102, 2012) and in further view of Chiappinelli et al. (Inhibiting DNA methylation causes an interferon response in cancer cells via endogenous retroviruses and recruits immune cells to the tumor .

The claims are drawn to a method of treating cancer in a subject, the method comprising identifying a subject in need of treatment administering to the subject a therapeutically effective amount of imipramine and an effective amount of a PARP inhibitor and further comprises administering a therapeutically effective amount of a PD-L1 inhibitor or a PD-1 inhibitor. The inhibitors may be selected from the group consisting of BMS-936559, durvalumab, atezolizumab, avelumab, nivolumab or pembrolizumab or TSR-042.
The teachings of Sage et al., Rassool et al. and Zimmermann et al. were presented supra and they were silent about using PD-L1 inhibitors or PD-1 inhibitors.
Chiappinelli et al. showed that treatment of the tumor cells with DNMTi results in increased recruitment of (CD3+) T cells, including tumor-killing T Effector cells, to the tumor. This epigenetic therapy causes increased activation of CD8 T cells and natural killer cells, an increase in helper T cells, and a reduction in myeloid derived suppressor cells and macrophages. They also observed upregulation of the immune checkpoint ligand PD-L1 on tumor cells by using DNA methyl transferase inhibitors (DNMTis) and hypothesized that treatment plus an antibody to the PD-L1 receptor (anti-PD-1) could reduce tumor burden.
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have combined the teachings of Sage, Rassool, Zimmermann and Chiappinelli and treat cancer by a combined treatment with imipramine, PARP .

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Sage et al. (WO2014018563) in view of Rajamanickam et al. (Inhibition of FOXM1- Mediated DNA repair by imipramine Blue Suppresses Breast Cancer Growth and Metastasis. Clin Cancer Res; 22, 3524-3536, 2016).
The claim adds the limitation that the method of inhibiting cell cycle progression, cell growth, DNA repair, transformation or metastasis of cancer cells, comprising contacting a cell or tissue or administering to a subject with cancer, a therapeutically effective amount of imipramine, is effected by inhibition of genes cyclin D1, PLK1 or Rad51.
supra and, even though they disclosed a method of treating cancer in a human diagnosed with or suspected of having a cancer by administering imipramine, they are silent about the mechanism. 
Rajamanickam teaches imipramine blue, an analog of imipramine can suppress breast cancer cell growth and metastasis by inhibiting the ability of breast cancer cells to repair DNA strand breaks by homologous recombination (abstract). The observed accumulation of cells in S-phase was accompanied by a concomitant decrease in G1-phase cell population in imipramine-treated breast cancer cells (Fig. 4F). Consistent with this, FoxM1, which is known to regulate both G1-S and G2-M progression via several proteins, including cyclin D1, CDC25, AURAK, STMN1, and PLK1, showed significantly reduced level in imipramine-treated breast cancer cells (Fig. 4C and G). 
To one of ordinary skill in the art, it would have been obvious to use the teachings of Rajamanickam and optimize the method disclosed by Sage to achieve a desired effect including inhibiting cell cycle progression, cell growth or DNA repair is inhibiting by inhibition of gene cyclin D1, because Rajamanickam teaches that an analogue of imipramine can inhibit cell cycle progression, cell growth or DNA repair by inhibition of gene cyclin D1.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Arnon-Jerby et al. (U.S. Pub. No. 20150331992) disclosed methods of treating triple negative breast cancer with imipramine ([0060], [0061], [0409]).
Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647